                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

DEMARIO DAVIS                                                                       PLAINTIFF


v.                               Case No. 3:20-cv-00044-LPR


MARTY BOYD, et al.                                                              DEFENDANTS

                                         JUDGMENT

       Consistent with the Order that was entered on April 3, 2020, it is considered, ordered, and

adjudged that this case is DISMISSED without prejudice. The Court certifies that an in forma

pauperis appeal from this Judgment and accompanying Order would not be taken in good faith,

pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ADJUDGED this 3rd day of April 2020.




                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
